  Exhibit 10.5

 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) is
entered into as of April 30, by and among HERCULES CAPITAL, INC., a Maryland
corporation (“Agent”), and RUMBLEON, INC., a Nevada corporation, and NEXTGEN
PRO, LLC, a Delaware limited liability company (collectively, “Grantors”, and
each, a “Grantor”).
 
 
RECITALS
 
A. Lender has agreed to make certain advances of money and to extend certain
financial accommodation (the “Loans”) to Grantors in the amounts and manner set
forth in that certain Loan and Security Agreement by and among the several
entities from time to time parties thereto (collectively, referred to as
“Lender”), Agent, Grantors and any other parties thereto, from time to time,
dated as of the date hereof (as amended, modified, supplemented or otherwise
modified from time to time, the “Loan Agreement”).
 
B. As a condition to the Loan Agreement, Grantors are required to enter into
this Agreement to further evidence the grant to Agent of the security interest
in its Copyrights, Trademarks and Patents to secure the Secured Obligations.
 
AGREEMENT
 
NOW, THEREFORE, each Grantor agrees as follows:
 
To secure the Secured Obligations and any other obligations pursuant to the Loan
Documents, each Grantor grants and pledges to Agent a security interest in all
of such Grantor’s Intellectual Property (including without limitation those
Copyrights, Patents and Trademarks listed on Exhibits A, B and C hereto).
 
This security interest is granted in conjunction with the security interest
granted to Agent under the Loan Agreement. The rights and remedies of Agent with
respect to the security interest are as set forth in the Loan Agreement and the
other Loan Documents or as are now or hereafter available to Agent as a matter
of law or equity, shall be cumulative and concurrent.
 
Each Grantor represents and warrants that Exhibits A, B, and C attached hereto
set forth any and all Copyrights, Patents and Trademarks in connection with
which such Grantor, as of the date hereof, has registered or filed an
application with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable.
 
Each Grantor hereby authorizes Agent to (a) modify this Agreement unilaterally
by amending the exhibits to this Agreement to include any Intellectual Property
which a Grantor obtains subsequent to the date of this Agreement, and (b) file a
duplicate original of this Agreement containing amended exhibits reflecting such
new Intellectual Property.
 
All capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Loan Agreement.
 
[SIGNATURES TO FOLLOW]
 



 
 
[SIGNATURE PAGE TO INTELLECTUAL PROPERTY SECURITY AGREEMENT]
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the date set forth above.
 
Address of Grantors:
 
 
4521 Sharon Road
Suite 370
Charlotte, NC 28211
Attention: Tom Aucamp
 
GRANTORS:
RUMBLEON, INC.
By: /s/ Steven R.
Berrard                                                                     
Name: Steven R.
Berrard                                                                     
Title: Chief Financial
Officer                                                                     
 
 
 
 
NEXTGEN PRO, LLC
By: /s/ Steven R.
Berrard                                                                     
Name: Steven R.
Berrard                                                                     
Title: Vice
President                                                                     
 
 
 

 

 
[SIGNATURE PAGE TO INTELLECTUAL PROPERTY SECURITY AGREEMENT]
 
Address of Agent:
Legal Department
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Attn: Loan Documentation
AGENT:
HERCULES CAPITAL, INC.
By: /s/ Zhuo
Huang                                                                     
Name: Zhuo
Huang                                                                     
Title: Associate General
Counsel                                                                     
 

 
 
 

 
 
EXHIBIT A
 
 
COPYRIGHTS
 
 
 
None.
 
 

 
 
EXHIBIT B
 
PATENTS
 
 
Owner

 
Description

 
Patent / ApplicationNumber

 
Issue / Application Date

 
NEXTGEN PRO, LLC
 
NEAR FIELD COMMUNICATION (NFC) VEHICLE IDENTIFICATION SYSTEM AND PROCESS
 
14/614,160
 
02/04/2015
 
 
 
 
 
 
 
 
 

 
 
 

 
EXHIBIT C
 
TRADEMARKS
 
 
 
Owner

 
Description

 
Registration/ Serial Number

 
Registration/ Application Date

 
RUMBLEON, INC.
 
[rmbl_ex10-5000.jpg]
 
87/537,145
 
07/21/2017
 
RUMBLEON, INC.
 
[rmbl_ex10-5001.jpg]
 
87/532,685
 
07/18/2017
 
RUMBLEON, INC.
 
RUMBLEON
 
5,340,911
 
11/21/2017
 
RUMBLEON, INC.
 
[rmbl_ex10-5002.jpg]
 
87/532,644
 
07/18/2017
 
RUMBLEON, INC.
 
RUMBLEON
 
87/430,981
 
04/29/2017
 
NEXTGEN PRO, LLC
 
[rmbl_ex10-5003.jpg]
 
4,662,863
 
12/30/2014
 
 
 
 
 
 
 
 
 

 
 
